Citation Nr: 1029095	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 27 to April 
20, 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the Veteran's claim for service connection 
for a heart disability.  The Board subsequently remanded the case 
in July 2009 for further evidentiary development and 
adjudication.  The Board instructed the agency of original 
jurisdiction (AOJ) to seek additional treatment records, provide 
the Veteran with an examination, and then re-adjudicate the 
claim.  The AOJ attempted to obtain the identified treatment 
records and scheduled the Veteran for a VA examination, which was 
conducted in January 2010.  The Veteran was then provided a 
supplemental statement of the case (SSOC) in May 2010, in which 
the AOJ again denied the Veteran's service connection claim.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

There is no clear and unmistakable evidence that residuals of 
rheumatic fever pre-existed military service and were not 
aggravated thereby; the Veteran was medically separated from 
service likely as a result of heart problems due to rheumatic 
fever, and he is currently diagnosed with a heart murmur and 
aortic stenosis secondary to rheumatic fever.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has aortic stenosis and a heart murmur that are the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a heart disability.  
In its September 2005 decision, the RO denied the Veteran's 
claim, concluding that service connection was not warranted 
because the Veteran's heart disability pre-existed active duty 
service and was not aggravated thereby.  

The Board notes at the outset that review of the Veteran's claims 
file reflects that a response to the RO's request for records 
stated that the Veteran's service treatment records were "fire-
related."  In other words, they were involved in a 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and are therefore unavailable.  However, the Veteran's 
DD Form 214 is available; that document reflects that the Veteran 
was medically separated from service due to "physical 
disability" that "existed prior to military service" and was 
"not aggravated" by such service.  The form does not, however, 
identify the specific physical disability for which the Veteran 
was separated from service.

Relevant evidence of record consists of the Veteran's post-
service records documenting his ongoing treatment at both private 
and VA facilities.  Records from treatment at both the VA 
Northern Indiana Healthcare System and at a private hospital 
reflect that the Veteran carries a current diagnosis of both a 
heart murmur and aortic stenosis.  Records from June 2005 VA 
treatment document that the Veteran had a history of rheumatic 
fever and had a regular, Grade II heart murmur.  This diagnosis 
was confirmed by private doctors in June 2006 and June 2009.  
Similarly, records of a private echocardiogram conducted in July 
2009 reflect that the Veteran was diagnosed at that time with 
mild aortic valve calcification and stenosis, as well as with a 
heart murmur.  The Veteran has also received treatment for 
essential hypertension from both VA and private providers since 
at least 2000.

The Veteran was also provided VA examination in January 2010.  
Report of examination reflects that the examiner noted the 
Veteran's past medical history was positive for rheumatic fever 
and "valvular disease," which the Veteran stated he incurred 
prior to active duty.  The Veteran denied having experienced any 
other heart problems, such as heart attacks, congestive heart 
failure, or angina.  The examiner specifically acknowledged that 
the Veteran was currently diagnosed with essential hypertension 
and valvular heart disease.  On physical examination, the VA 
examiner diagnosed the Veteran with a heart murmur.  No evidence 
of congestive heart failure or pulmonary hypertension was noted.  
The Veteran declined to participate in a treadmill stress test, 
but the examiner noted that the Veteran's estimated activity 
level was good, citing his "social dancing" as an example.  No 
active infection related to valvular heart disease was noted, and 
the Veteran was noted to have a normal heart size and no active 
disease on radiological study.  The examiner referred to the 
Veteran's private July 2009 echocardiogram in diagnosing him with 
"mild aortic stenosis secondary to rheumatic fever."  The 
examiner identified a problem associated with this diagnosis as a 
"leaky heart valve" but noted that the only effect the 
disability had on the Veteran was shortness of breath on extreme 
exertion.  The examiner further acknowledged that the Veteran had 
reported to his VA treatment providers that he had had a heart 
murmur for "years."  The examiner concluded that the Veteran's 
heart murmur was not caused or aggravated by his "very short 
time on active duty."  In so finding, the examiner reasoned only 
that the Veteran's private treatment providers had not noted 
heart murmurs or coronary artery disease in their treatment 
records.   

The Veteran has further submitted written statements to VA.  On 
multiple occasions, he has stated that he suffered from rheumatic 
fever as a child, which left him with a "leaky heart valve."  
During service, the Veteran contended in his May 2005 claim for 
benefits and again in his March 2006 notice of disagreement, he 
became dizzy and short of breath during basic training and was 
treated for heart problems during sick call before being seen by 
heart specialists who recommended his separation from service.  
Ultimately, the Veteran contends, the heart problems that 
originated from his pre-service rheumatic fever worsened while he 
was on active duty and led to his medical discharge for physical 
disability.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Every veteran who served in the active military, naval, or air 
service after December 31, 1946, shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  To rebut the presumption of sound condition for 
conditions not noted at entrance into service, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. 
Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption of 
soundness, a lack of aggravation may be shown by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

The Board notes that VA has heightened duties when the Veteran's 
service treatment records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law does 
not establish a heightened benefit-of-the-doubt standard, only a 
heightened duty of the Board to consider applicability of the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005). 

As noted above, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that a heart disability existed 
prior to service and was not aggravated by such service.  The 
Court has described the clear and unmistakable standard as an 
onerous one consisting of evidence that is undebatable.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  Here, although treatment 
records following his separation from service note the Veteran's 
reported history of rheumatic fever as a child, the Board notes 
that the only evidence of such a medical history is the Veteran's 
own statements.  In this case, the Board is not persuaded that 
there is clear and unmistakable evidence demonstrating that the 
Veteran's heart disability existed prior to service and was not 
aggravated thereby.  

Although the record confirms that the Veteran was medically 
separated from service due to "physical disability," the 
Veteran's DD Form 214 does not establish what that disability 
was.  The Veteran has said that he was discharged from service 
because of heart problems, something he is competent to report.  
Absent evidence to the contrary, it appears likely that the 
Veteran was indeed separated because of a physical disability 
that involved his heart.  Moreover, this problem apparently was 
severe enough that the service department saw fit to discharge 
the Veteran.  While his separation certificate shows that a 
determination was made that the disability was not aggravated 
during service, the fact that the service department found the 
Veteran unfit for continued service strongly suggests that his 
heart difficulties, whatever they were at the time (presumably 
residuals of rheumatic fever), had been made worse during his 
short time in service.  At the least, it appears the heart 
symptoms were worse than when he was accepted into military 
service.  Such evidence can hardly be considered clear and 
unmistakable evidence that his disability did not worsen.  
Consequently, the presumption of soundness has not been rebutted, 
and the Veteran is presumed to have been in sound condition at 
the time he entered service in February 1951.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at the 
time he entered service, the analysis turns to whether the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service.  38 U.S.C.A. §§ 1110, 1131.  
Here, the Veteran's service treatment records are unavailable due 
to the 1973 fire at the National Personnel Records Center.  Thus, 
as noted above, VA has heightened duties to consider 
applicability of the benefit-of-the-doubt doctrine and to explain 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
In this case, as noted by VA General Counsel, when the 
presumption of soundness is not rebutted, the law often dictates 
a paradoxical result-namely, that the disability began during 
service (even if certain evidence shows that it pre-existed 
military service).  VAOPGCPREC 3-2003 (July 16, 2003).  As noted 
above, the Veteran has credibly and consistently stated, both to 
his treatment providers and to VA, that he was medically 
discharged from service due to heart problems.  This is 
uncontradicted, and even appears to be supported by examiners who 
have accepted the assertion that the Veteran indeed had rheumatic 
fever before service.  The Veteran has further stated that he has 
had these heart problems since service, and medical evidence 
establishes that he carries a current diagnosis of a heart murmur 
and aortic stenosis "secondary to rheumatic fever," a diagnosis 
that is supported by the Veteran's private treatment providers 
and test results.  

Here, as noted above, the competent medical evidence has 
identified that the Veteran carries a current diagnosis of a 
heart murmur and aortic stenosis, which his January 2010 VA 
examiner linked to the rheumatic fever the Veteran experienced 
prior to service.  The Veteran has testified that the symptoms of 
his aortic stenosis and heart murmur-dizziness and shortness of 
breath on exertion, for which he claims to have been medically 
separated from active duty-have continued from that time to the 
present.  Given that the Veteran is presumed to have been sound 
at entry onto active duty, the Board thus concludes that the 
Veteran currently suffers from aortic stenosis and a heart murmur 
that is related to his time on active duty.  

Accordingly, with application of 38 U.S.C.A. § 1111, the Board 
finds that the Veteran's aortic stenosis and heart murmur cannot 
be said to have been extant prior to service and not aggravated 
thereby.  The presumption of soundness is not overcome, and 
because the record reflects that the Veteran was likely medically 
discharged from service due to medical disability and is 
currently diagnosed with aortic stenosis and a heart murmur, 
giving the benefit of the doubt to the Veteran, his aortic 
stenosis and heart murmur must be attributed to his period of 
military service.  A grant of service connection for aortic 
stenosis and a heart murmur is therefore warranted.  38 C.F.R. §§ 
3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for aortic stenosis and a heart 
murmur as residuals of rheumatic fever is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


